REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:  The limitation of a method of treating a plant with heat to improve crop yield and crop quality, the method comprising: applying a first series of heat treatments to a plant area of a target plant based on a first stage of plant growth of the target plant to induce a biochemical reaction in the target plant and cause the target plant to provide an improved plant- output measure in the plant area, increasing a temperature of air in the plant area from a first temperature to a second temperature over a first time duration; maintaining the temperature of air at least at the second temperature for a second time duration being longer than the first time duration; and allowing the temperature of air to decay from the second temperature to the first temperature over a third time duration being longer than the second time duration as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. For example, Reich teaches applying a first series of heat treatments to a plant area of a target plant to induce a biochemical reaction in the target plant and cause the target plant to provide an improved plant- output measure in the plant area (col. 4, ll. 60-65, air in contact with fruit tree is heated above freezing temperature once every hour to prevent freezing thus improving the crop yield and crop quality), wherein each one of the first series of heat treatments comprise: increasing a temperature of air in the plant area from a first temperature (subfreezing temperature, col. 4, ll. 60-66) to a second temperature over a first time duration (col. 7, ll. 55-56, 60 acres per hour thus each acre is heated up for a minute) and with a heated air stream (col. 4, ll. 49-51), the first temperature being an ambient temperature (col. 4, ll. 44-48); maintaining the temperature of air at least at the second temperature for a second time duration (col. 4, ll. 60-65, air in contact with fruit is kept above freezing for about an hour), the second time duration being longer than the first time duration (second time duration is an hour thus is longer than the first time duration of a minute); and allowing the temperature of air to decay from the second temperature to the first temperature over a third time duration (col. 4, 63-64, the temperature drops from the second temperature to the subfreezing temperature for a small part of the hour) but does not teach applying a first series of heat treatments to a plant area of a target plant based on a first stage of plant growth of the target plant and the third time duration being longer than the second time duration.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on M-F10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647